UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1593



VICTOR HIGH,

                                              Plaintiff - Appellant,

          versus


JOHN KENNEDY, Clerk of Superior Court, Wake
County, North Carolina,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-685-5-BR)


Submitted:     July 8, 1999                 Decided:   July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor High, Appellant Pro Se. Charles Jerome Murray, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor High appeals the district court’s order dismissing his

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See High v. Kennedy, No. CA-

98-685-5-BR (E.D.N.C. Mar. 3, 1999).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                2